14 Mich. App. 298 (1968)
165 N.W.2d 275
PEOPLE
v.
COSSELIN
PEOPLE
v.
HARRINGTON
Docket No. 5,209.
Michigan Court of Appeals.
Decided November 26, 1968.
*299 Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, S. Jerome Bronson, Prosecuting Attorney, and Dennis Donohue, Chief Appellate Counsel, for the people.
Campbell & Lee, for defendant.
PER CURIAM:
Appellant Cosselin, one of four defendants, was convicted by a jury of breaking and entering.[1]
On the night in question, June 30, 1967, the four had rented a motel room next to the site of the breaking and entering where a quantity of cigarettes was taken. When they left the motel, the linens in the room disappeared. A police officer investigating the breaking and entering checked the motel, learned of the missing linens, and also that a codefendant, Littke, who was known to the officer, had registered for the room. He also learned the identity of the car registered to this room. A day later, the officer saw the car and, upon looking through its window, saw a pillowcase inside bearing the name of the motel. A search of the car without warrant revealed a quantity of cigarettes. He arrested the occupants, being two of the defendants, and charged them with the breaking and entering and with larceny in a building[2] for the taking of the linens. Later, the four defendants were charged with breaking and entering.
Defendants' appeal raised 2 principal questions:
1) Was the arrest illegal, thereby making the search and seizure illegal and rendering inadmissible those things that were the fruit of that search and seizure?
*300 2) Was the trial court in error in charging the jury that sharing in the proceeds of a crime,[3] in this case breaking and entering, constitutes sufficient basis for conviction as a principal?[4]
Answering the first question, this Court in People v. Wolfe (1967), 5 Mich App 543, has established the standard for a lawful search and seizure without a warrant. As in that case, the officer here had reasonable cause to believe that the occupants of the automobile had been involved in a felony (breaking and entering).
Answering the second question, a review of the record reveals that the trial court in its instructions specifically ruled out a conviction as principal based solely on sharing in the proceeds.
Affirmed.
FITZGERALD, P.J., and R.B. BURNS and ROBINSON, JJ., concurred.
NOTES
[1]  CL 1948, § 750.110 as amended by PA 1964, No 133 (Stat Ann 1968 Cum Supp § 28.305).
[2]  CL 1948, § 750.360 (Stat Ann 1954 Rev § 28.592).
[3]  CLS 1961, § 750.535 (Stat Ann 1968 Cum Supp § 28.803).
[4]  CL 1948, § 767.39 (Stat Ann 1954 Rev § 28.979).